Citation Nr: 0006370	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran, who had active service from January 1941 to 
April 1969, died in January 1998.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied entitlement to service 
connection for the cause of the veteran's death.  

An April 1998 rating decision also included a denial of 
entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35.  There has been no express disagreement 
with that action.  According, this issue is not before the 
Board for appellate consideration.  

A review of the evidence of record reveals that, in the 
December 1999 Informal Hearing Presentation, the appellant's 
representative raised the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  This issue has not 
been adjudicated by the RO. The Board finds that this issue 
is not inextricably intertwined with the issue on appeal.  
This issue is referred to the RO for appropriate action

In this regard, the Board notes that during the pendency of 
the current appeal, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) rendered 
several decisions specifically on the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 .  Marso v. West, 
No. 97-2178 (U.S. App. Vet. Claims December 23, 1999); Cole 
v. West, No. 97-679, (U. S. App. Vet. Claims Dec. 23, 1999); 
Constantino v. West, 12 Vet. App. 517 (1999); Wingo v. West, 
11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 
(1998).  In those decisions the Court determined, in 
pertinent part, that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service-
connected by demonstrating that the deceased veteran 
hypothetically would have been entitled to receive 100 
percent disability compensation based on his service-
connected disabilities at the time of death and for a period 
of 10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  38 U.S.C.A. § 1318(b).  The RO should consider 
the application of these precedent decisions in its 
determination of the DIC claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Further, the Board notes that a final regulation was recently 
published which established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by the VA.  65 
Fed. Reg. 3388-3392 (Jan. 21, 2000).  The effective date of 
that regulation is January 21, 2000.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The official death certificate shows that the veteran 
died in January 1998 at the age of 80.  The immediate cause 
of death was carcinoma of the lung of three months' duration.  
Other significant conditions listed as contributing to the 
cause of death but not resulting in the underlying cause were 
paroxysmal atrial fibrillation and chronic obstructive 
pulmonary disease (COPD).  No autopsy was performed.

3.  At the time of the veteran's death he was service-
connected for arthritis, multiple joints, and tendonitis, 
both shoulders and right elbow, evaluated as 60 percent 
disabling; defective hearing, evaluated as 20 disabling; a 
scar of the dorsal left foot with neuritis left peroneal 
nerve, evaluated as 10 percent disabling; scar, right side of 
nose, residual of basal cell carcinoma, post-operative, 
evaluated as zero percent disabling; submucous resection, 
evaluated as zero percent disabling; actinic keratoses of the 
face and scalp, evaluated as zero percent disabling; and a 
partial prostatectomy, evaluated as zero percent disabling.  
The combined evaluation was 70 percent. 

4.  There is no competent medical evidence which establishes 
a relationship between the cause of the veteran's death and 
his period of military service or his service connected 
disabilities.   


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well-grounded, 
it must be accompanied by evidence.  A claimant must submit 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).  

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred during service.  Moreover, where 
the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  Id.  
Thus, the appellant cannot meet her initial burden of proof 
for purposes of determining that her claim is well grounded 
by relying on her own opinion, or her representative's 
opinion, as to medical matters.

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. Id.  
While the appellant is competent to describe symptoms 
associated with veteran's disabilities, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).   Service 
connection may also be granted for a chronic disease, i. e., 
cancer, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection; certain respiratory cancers 
are so considered.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, in this case, while the veteran did die from lung 
cancer, there is no evidence of record demonstrating that he 
had active service in the Republic of Vietnam during the 
Vietnam era and therefore, the presumption is not for 
application.

The official death certificate shows that the veteran died in 
January 1998 at the age of 80. The immediate cause of death 
as listed on the death certificate was carcinoma of the lung 
of three months' duration.  Other significant conditions 
listed as contributing to the cause of death but not 
resulting in the underlying cause were paroxysmal atrial 
fibrillation and chronic obstructive pulmonary disease 
(COPD); No autopsy was performed.

At the time of the veteran's death he was service-connected 
for arthritis multiple joints, and tendonitis of both 
shoulders and the right elbow, evaluated as 60 percent 
disabling, to include the bilateral factor; defective 
hearing, evaluated as 20 disabling; a scar of the dorsal left 
foot with neuritis left peroneal nerve, evaluated as 10 
percent disabling; scar, right side of nose, residual of 
basal cell carcinoma, post-operative, evaluated as zero 
percent disabling; submucous resection, evaluated as zero 
percent disabling; actinic keratoses of the face and scalp, 
evaluated as zero percent disabling; and a partial 
prostatectomy, evaluated as zero percent disabling. The 
combined evaluation was 70 percent.

A review of the service medical records reveals no 
complaints, treatment, or diagnosis referable to lung cancer, 
a heart disorder, or COPD.  In November 1959 he was seen at 
sickbay for chest pain.  X-rays showed blunting at the left 
costo-phrenic angle.  Subsequent periodic chest X-rays and 
EKGs revealed normal findings.  In July 1962 the veteran was 
treated for basal cell carcinoma of the nose.  Subsequently 
he was evaluated for actinic keratosis of the face and scalp.

A VA examination was conducted in November 1969.  Evaluations 
of the cardiovascular and respiratory systems showed no 
abnormality. An examination of the skin showed actinic 
keratosis of the face and scalp.  Chest x-ray was interpreted 
as normal.  Treatment records from various VA clinics, dated 
between 1987 and 1988, do not contain any indication that the 
veteran had been diagnosed with lung cancer.

A VA examination was conducted in November 1980.  At that 
time the veteran reported that he had high blood pressure 
since 1977.  The examination of the respiratory system showed 
some sticky, coarse, inspiratory rales.  The veteran reported 
pain in the left pectoral area.  Chest x-ray showed hilar and 
parenchymal calcifications bilaterally.  The diagnoses 
included hypertension, on medication. 

VA outpatient treatment records dated between 1987 and 1988, 
contain no finding diagnostic of lung cancer, COPD or heart 
disease.  He was treated on several occasions for skin 
lesions, variously diagnosed to include squamous cell 
carcinoma of the right cheek, and forehead.  A VA skin 
examination was conducted in November 1988.  The diagnoses 
were history of multiple basal-cell carcinomas and squamous 
cell carcinomas, necessitating excision and grating, numerous 
actinic keratoses and probable basal cell carcinoma, right 
tip of the nose.

Of record is an October 1997 pathology report which shows a 
large cell malignant tumor, consistent with squamous cell 
carcinoma in the right lung.  Received in August 1998 was a 
copy of medical literature dealing with basal cell carcinoma. 
The medical literature indicates that the basal cell 
carcinoma may metastasize to other area of the body.

Received in September 1998 was a copy of a December 1991 
pathological report.  This report shows the presence of 
squamous cell carcinoma involving the left facial nerve, 
metatastic squamous cell carcinoma involving the parotid 
gland, squamous cell carcinoma involving the left temple, and 
focal involvement of one intraparotid by direct invasion.   

To summarize, the service medical records reflect no 
definitive finding diagnostic of lung cancer, heart disease 
or COPD.  Additionally, these disorders were not diagnosed 
until many years after service.  The appellant has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record, which relates the lung 
cancer, heart disease or COPD to the veteran's service or the 
veteran's service connected disabilities.  Likewise she has 
not submitted any competent medical evidence nor is there any 
competent medical evidence of record which demonstrates that 
the veteran's service connected disabilities were involved 
in, contributed to, or hastened the veteran's death.  The 
Board points out that basal cell carcinoma is a disorder 
which is separate from the squamous cell carcinoma of the 
right lung.  Accordingly, the appellant's claim is not well 
grounded and must be denied. 

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the she did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim. Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
The Board finds in this case that the RO fulfilled its 
obligation to the appellant in the Statement of the Case 
(SOC).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 


